 



Exhibit 10.1
COMMUNITY BANK OF TRI-COUNTY
SALARY CONTINUATION AGREEMENT
     THIS SALARY CONTINUATION AGREEMENT (the “Agreement”) is adopted this 21st
day of August, 2006, by and between COMMUNITY BANK OF TRI-COUNTY, a
state-chartered commercial, bank located in Waldorf, Maryland (the “Company”)
and GREGORY C. COCKERHAM (the “Executive”).
     The purpose of this Agreement is to provide specified benefits to the
Executive, a member of a select group of management or highly compensated
employees who contribute materially to the continued growth, development, and
future business success of the Company. This Agreement shall be unfunded for tax
purposes and for purposes of Title I of the Employee Retirement Income Security
Act of 1974 (“ERISA”), as amended from time to time.
Article 1
Definitions
     Whenever used in this Agreement, the following words and phrases shall have
the meanings specified:

1.1   “Beneficiary” means each designated person, or the estate of the deceased
Executive, entitled to benefits, if any, upon the death of the Executive
determined pursuant to Article 4.

1.2   “Beneficiary Designation Form” means the form established from time to
time by the Plan Administrator that the Executive completes, signs, and returns
to the Plan Administrator to designate one or more Beneficiaries.

1.3   “Board” means the Board of Directors of the Company as from time to time
constituted.

1.4   “Change in Control” shall mean the occurrence of any of the following
events:

  (a)   individuals who, on the date of this Agreement, constitute the Board of
Directors of the Company (the “Incumbent Directors”) cease for any reason to
constitute at least half of the Board of Directors of the Company, provided that
any person becoming a director subsequent to such time, whose election or
nomination for election was approved by a vote of at least two-thirds (2/3) of
the Incumbent Directors then on the Board of Directors of the Company (either by
a specific vote or by approval of the proxy statement of the Company in which
such person is named as a nominee for director, without written objection to
such nomination) shall be an Incumbent Director; provided, however, that no
individual initially elected or nominated as a director of the Company as a
result of an actual or threatened election contest with respect to directors or
as a result of any other actual or threatened solicitation of proxies or
consents by or on behalf of any person other than the Board of Directors of the
Company shall be deemed to be an Incumbent Director;

 



--------------------------------------------------------------------------------



 



  (b)   any “person” (as such term is defined in Section 3(a)(9) of the
Securities Exchange Act of 1934 (the “Exchange Act”) and as used in
Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes a “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 25% or more of the
combined voting power of the Company’s then outstanding securities eligible to
vote for the election of the Board of Directors of the Company (the “Company
Voting Securities”); provided, however, that the event described in this
paragraph (b) shall not be deemed to be a Change in Control by virtue of any of
the following acquisitions: (1) by the Company or any subsidiary, (2) by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any subsidiary, (3) by any underwriter temporarily holding securities
pursuant to an offering of such securities or (4) a transaction (other than one
described in (c) below) in which Company Voting Securities are acquired from the
Company, if a majority of the Incumbent Directors approve a resolution providing
expressly that the acquisition pursuant to this clause (4) does not constitute a
Change in Control under this paragraph (b);     (c)   the consummation of a
merger, consolidation, statutory share exchange or similar form of corporate
transaction involving the Company or any of its subsidiaries that requires the
approval of the Company’s stockholders, whether for such transaction or the
issuance of securities in the transaction (a “Business Combination”), unless
immediately following such Business Combination: (1) at least 50% of the total
voting power of (x) the corporation resulting from such Business Combination
(the “Surviving Corporation”), or (y) if applicable, the ultimate parent
corporation that directly or indirectly has beneficial ownership of 100% of the
voting securities eligible to elect directors of the Surviving Corporation (the
“Parent Corporation”), is represented by the Company Voting Securities that were
outstanding immediately prior to such Business Combination (or, if applicable,
is represented by shares into which such Company Voting Securities were
converted pursuant to such Business Combination), and such voting power among
(and only among) the holders thereof is in substantially the same proportion as
the voting power of such Company Voting Securities among the holders thereof
immediately prior to the Business Combination, (2) no person (other than any
employee benefit plan (or related trust) sponsored or maintained by the
Surviving Corporation or the Parent Corporation) is or becomes the beneficial
owner, directly or indirectly, of 25% or more of the total voting power of the
outstanding voting securities eligible to elect directors of the Parent
Corporation (or, if there is no Parent Corporation, the Surviving Corporation)
and (3) ,at least 50% of the members of the board of directors of the Parent
Corporation (or, if there is no Parent Corporation, the Surviving Corporation)
following the consummation of the Business Combination were Incumbent Directors
at the time of the Company Board’s approval of the execution of the initial
agreement providing for such Business Combination; or

 



--------------------------------------------------------------------------------



 



  (d)   the stockholders of the Company approve a plan of complete liquidation
or dissolution of the Company or a sale of all or substantially all of the
Company’s assets.

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any person acquires beneficial ownership of more than 25% of
Company Voting Securities as a result of the acquisition of Company Voting
Securities by the Company which reduces the number of Company Voting Securities
outstanding; provided, that if after such acquisition by Company such person
becomes the beneficial owner of additional Company Voting Securities that
increases the percentage of outstanding Company Voting Securities beneficially
owned by such person, a Change in Control of the Company shall then occur.

1.5   “Code” means the Internal .Revenue Code of 1986, as amended.   1.6  
“Corporation” means the Tri-County Financial Corporation.   1.7   “Disability”
means the Executive’s (i) inability to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months; or (ii) receipt of disability
benefits for a period of 3 months under an accident and health plan of the
employer by reason of the participant’s medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months.   1.8   “Early
Termination” means Separation from Service before Normal Retirement Age except
when such Separation from Service occurs: (i) within twelve (12) months
following a Change in Control; or (ii) due to death, Disability, or Termination
for Cause.   1.9   “Effective Date” means January 1, 2006.   1.10   “Normal
Retirement Age” means the Executive attaining age sixty-five (65).   1.11  
“Normal Retirement Date” means the date of the Executive’s Separation from
Service on or after attaining Normal Retirement Age.   1.12   “Plan
Administrator” means the plan administrator described in Article 6.   1.13  
“Plan Year” means each twelve-month period commencing on January 1st and ending
on December 31st of each year. The initial Plan Year shall commence on the
Effective Date of this Agreement and end on the following December 31st.   1.14
  “Schedule A” means the schedule attached to this Agreement and made a part
hereof. Schedule A shall be updated upon a change in any of the benefits under
Articles 2 or 3.

 



--------------------------------------------------------------------------------



 



1.15   “Separation from Service” means the termination of the Executive’s
employment with the Company for reasons other than death (except as provided in
Section 1.8). Whether a Separation from Service takes place is determined based
on the facts and circumstances surrounding the termination of the Executive’s
employment and whether the Company and the Executive intended for the Executive
to provide significant services for the Company following such termination. A
termination of employment will not be considered a Separation from Service if:

  (a)   the Executive continues to provide services as employee of the Company
at an annual rate that is twenty percent (20%) or more of the services rendered,
on average, during the immediately preceding three full calendar years of
employment (or, if employed less than three years, such lesser period) and the
annual remuneration for such services is twenty percent (20%) or more of the
average annual remuneration earned during the final three full calendar years of
employment (or, if less, such lesser period), or     (b)   the Executive
continues to provide services to the Company in a capacity other than as an
employee of the Company at an annual rate that is fifty percent (50%) or more of
the services rendered, on average, during the immediately preceding three full
calendar years of employment (or if employed less than three years, such lesser
period) and the annual remuneration for such services is fifty percent (50%) or
more of the average annual remuneration earned during the final three full
calendar years of employment (or if less, such lesser period).

1.16   “Specified Employee” means a key employee (as defined in Section 416(i)
of the Code without regard to paragraph 5 thereof) of the Company if any stock
of the Company is publicly traded on an established securities market or
otherwise.   1.17   “Termination for Cause” shall have the meaning set forth in
Article 5.

Article 2
Distributions During Lifetime

2.1   Normal Retirement Benefit. Upon Separation from Service on or after the
Normal Retirement Date, the Company shall distribute to the Executive the
benefit described in this Section 2.1 in lieu of any other benefit under this
Article.

  2.1.1   Amount of Benefit. The annual benefit under this Section 2.1 is Four
Thousand Eight Hundred Dollars ($4,800), payable for a period of fifteen
(15) years and resulting in a total benefit of Seventy-Two Thousand Dollars
($72,000). The Company’s Board of Directors, in its sole discretion, through a
duly adopted resolution, may increase the annual benefit under this Section
prior to the Executive’s Separation from Service.     2.1.2   Distribution of
Benefit. The Company shall distribute the benefit to the Executive in one
hundred eighty (180) consecutive equal monthly installments, commencing

 



--------------------------------------------------------------------------------



 



    on the first day of the month following Separation from Service.

2.2   Early Termination Benefit. Upon Early Termination, the Company shall
distribute to the Executive the benefit described in this Section 2.2 in lieu of
any other benefit under this Article.

  2.2.1   Amount of Benefit. The benefit under this Section 2.2 is the Early
Termination Benefit set forth on Schedule A for the Plan Year ending prior to
Separation from Service.     2.2.2   Distribution of Benefit. The Company shall
distribute the benefit to the Executive in one hundred eighty (180) consecutive
equal monthly installments commencing the first day of the month following the
Executive attaining Normal Retirement Age.

2.3   Disability Benefit. If the Executive experiences a Disability which
results in a Separation from Service prior to Normal Retirement Age, the Company
shall distribute to the Executive the benefit described in this Section 2.3 in
lieu of any other benefit under this Article.

  2.3.1   Amount of Benefit. The benefit under this Section 2.3 is the Normal
Retirement Benefit amount described in Section 2.1.1.     2.3.2   Distribution
of Benefit. The Company shall distribute the benefit to the Executive in one
hundred eighty (180) consecutive equal monthly installments commencing the first
day of the month following the Executive attaining Normal Retirement Age.

2.4   Change in Control Benefit. Upon a Change in Control, followed within
twelve (12) months by a Separation from Service, the Company shall distribute to
the Executive the benefit described in this Section 2.4 in lieu of any other
benefit under this Article.

  2.4.1   Amount of Benefit. The benefit under this Section 2.4 is the Normal
Retirement Benefit amount described in Section 2.1.1.     2.4.2   Distribution
of Benefit. The Company shall distribute the benefit to the Executive in one
hundred eighty (180) consecutive equal monthly installments commencing the first
day of the month following the Executive attaining Normal Retirement Age.

2.5   Restriction on Timing of Distribution. Notwithstanding any provision of
this Agreement to the contrary, if the Executive is considered a Specified
Employee at Separation from Service under such procedures as established by the
Company in accordance with Section 409A of the Code, benefit distributions that
are made upon Separation from Service may not commence earlier than six
(6) months after the date of such Separation from Service. Therefore, in the
event this Section 2.5 is applicable to the Executive, any distribution which
would otherwise be paid to the Executive within the first six months following
the

 



--------------------------------------------------------------------------------



 



        Separation from Service shall be accumulated and paid to the Executive
in a lump sum on the first day of the seventh month following the Separation
from Service. All subsequent distributions shall be paid in the manner specified
under this Article II of the Plan with respect to the applicable benefit.

2.6   Distributions Upon Income Inclusion Under Section 409A of the Code. Upon
the inclusion of any amount into the Executive’s income as a result of the
failure of this non- qualified deferred compensation plan to comply with the
requirements of Section 409A of the Code, to the extent such tax liability can
be covered by the amount which the Company has accrued with respect to the
obligations described in this Article 2, a distribution shall be made as soon as
is administratively practicable following the discovery of the plan failure.

2.7   Change in Form or Timing of Distributions. For distribution of benefits
under this Article 2, the Executive and the Company may, subject to the terms of
Section 8.1, amend the Agreement to delay the timing or change the form of
distributions. Any such amendment:

  (a)   may not accelerate the time or schedule of any distribution, except as
provided in Section 409A of the Code and the regulations thereunder;     (b)  
must, for benefits distributable under Section 2.2, 2.3 and 2.4, be made at
least twelve (12) months prior to the first scheduled distribution;     (c)  
must, for benefits distributable under Sections 2.1, 2.2, 2.3 and 2.4, delay the
commencement of distributions for a minimum of five (5) years from the date the
first distribution was originally scheduled to be made; and     (d)   must take
effect not less than twelve (12) months after the amendment is made.

Article 3
Distribution at Death

3.1   Death During Active Service. If the Executive dies before Separation from
Service and prior to Normal Retirement Age, the Company shall distribute to the
Beneficiary the benefit described in this Section 3.1. This benefit shall be
distributed in lieu of the benefits under Article 2.

  3.1.1   Amount of Benefit. The benefit under this Section 3.1 is the Normal
Retirement Benefit amount described in Section 2.1.1.     3.1.2   Distribution
of Benefit. The Company shall distribute the benefit to the Beneficiary in one
hundred eighty (180) consecutive equal monthly installments for commencing the
first day of the month following receipt by the Company of the Executive’s death
certificate.

 



--------------------------------------------------------------------------------



 



3.2   Death During Distribution of a Benefit. If the Executive dies after any
benefit distributions have commenced under this Agreement before receiving all
such distributions, the Company shall distribute to the Beneficiary the
remaining benefits at the same time and in the same amounts that would have been
distributed to the Executive had the Executive survived.

3.3   Death After Separation from Service But Before Benefit Distributions
Commence. If the Executive is entitled to benefit distributions under this
Agreement, but dies prior to the commencement of said benefit distributions, the
Company shall distribute to the Beneficiary the same benefits that the Executive
was entitled to prior to death except that the benefit distributions shall
commence within thirty (30) days following receipt by the Company of the
Executive’s death certificate.

Article 4
Beneficiaries

4.1   Beneficiary. The Executive shall have the right, at any time, to designate
a Beneficiary to receive any benefit distributions under this Agreement upon the
death of the Executive. The Beneficiary designated under this Agreement may be
the same as or different from the beneficiary designation under any other plan
of the Company in which the Executive participates.   4.2   Beneficiary
Designation: Change. The Executive shall designate a Beneficiary by completing
and signing the Beneficiary Designation Form, and delivering it to the Plan
Administrator or its designated agent. The Executive’s beneficiary designation
shall be deemed automatically revoked if the Beneficiary predeceases the
Executive or if the Executive names a spouse as Beneficiary and the marriage is
subsequently dissolved. The Executive shall have the right to change a
Beneficiary by completing, signing and otherwise complying with the terms of the
Beneficiary Designation Form and the Plan Administrator’s rules and procedures,
as in effect from time to time. Upon the acceptance by the Plan Administrator of
a new Beneficiary Designation Form, all Beneficiary designations previously
filed shall be cancelled. The Plan Administrator shall be entitled to rely on
the last Beneficiary Designation Form filed by the Executive and accepted by the
Plan Administrator prior to the Executive’s death.   4.3   Acknowledgment. No
designation or change in designation of a Beneficiary shall be effective until
received, accepted and acknowledged in writing by the Plan Administrator or its
designated agent.   4.4   No Beneficiary Designation. If the Executive dies
without a valid beneficiary designation, or if all designated Beneficiaries
predecease the Executive, then the Executive’s spouse shall be the designated
Beneficiary. If the Executive has no surviving spouse, the benefits shall be
made to the personal representative of the Executive’s estate.

 



--------------------------------------------------------------------------------



 



4.5   Facility of Distribution. If the Plan Administrator determines in its
discretion that a benefit is to be distributed to a minor, to a person declared
incompetent, or to a person incapable of handling the disposition of that
person’s property, the Plan Administrator may direct distribution of such
benefit to the guardian, legal representative or person having the care or
custody of such minor, incompetent person or incapable person. The Plan
Administrator may require proof of incompetence, minority or guardianship as it
may deem appropriate prior to distribution of the benefit. Any distribution of a
benefit shall be a distribution for the account of the Executive and the
Executive’s Beneficiary, as the case may be, and shall be a complete discharge
of any liability under the Agreement for such distribution amount.

Article 5
General Limitations

5.1   Termination for Cause, Notwithstanding any provision of this Agreement to
the contrary, the Company shall not pay any benefit under this Agreement if the
Company terminates the Executive’s employment for Cause. Cause shall mean a good
faith determination of the Company’s Board of Directors that the Executive has:
(a) engaged in acts of personal dishonesty which have resulted in loss to the
Company, or one of its affiliates, (b) intentionally failed to perform stated
duties, (c) committed a willful violation of any law, rule, regulation (other
than traffic violations or similar offenses), (d) become subject to the entry of
a final cease and desist order which results in substantial loss to the Company
or one of its affiliates, (e) been convicted of a crime or act involving moral
turpitude, (f) willfully breached the Company’s code of conduct and business
ethics, (g) been disqualified or barred by any governmental or self-regulatory
authority from serving in the Executive’s then-current employment capacity or
(h) willfully attempted to obstruct or failed to cooperate with any
investigation authorized by the Board of Directors or any governmental or self
regulatory entity. No act or failure to act on the part of the Executive shall
be considered “willful” unless it is done, or omitted to be done, by the
Executive in bad faith or without reasonable belief that the Executive’s action
or omission was in the best interests of the Company. Any act or failure to act
that is based upon authority given pursuant to a resolution duly adopted ,by the
Board of Directors, or upon the advice of legal counsel for the Company, shall
be conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Company.

5.2   Suicide or Misstatement. No benefits shall be distributed if the Executive
commits suicide within three years after the Effective Date of this Agreement,
or if an insurance company which issued a life insurance policy covering the
Executive and owned by the Company denies coverage (i) for material
misstatements of fact made by the Executive on an application for such life
insurance, or (ii) for any other reason.

5.3   Required Regulatory Provision. No payments will be made under this
Agreement that would violate of 12 U.S.C. Sec. 1828(k) or 12 U.S.C. Sec. 1818(e)
or any regulation promulgated thereunder.

 



--------------------------------------------------------------------------------



 



Article 6
Administration of Agreement

6.1   Plan Administrator Duties. This Agreement shall be administered by a Plan
Administrator which shall consist of the Board, or such committee or person(s)
as the Board shall appoint. The Plan Administrator shall administer this
Agreement according to its express terms and shall also have the discretion and
authority to (i) make, amend, interpret and enforce all appropriate rules and
regulations for the administration of this Agreement and (ii) decide or resolve
any and all questions including interpretations of this Agreement, as may arise
in connection with the Agreement to the extent the exercise of such discretion
and authority does not conflict with Section 409A of the Code and regulations
thereunder.   6.2   Agents. In the administration of this Agreement, the Plan
Administrator may employ agents and delegate to them such administrative duties
as it sees fit, (including acting through a duly appointed representative), and
may from time to time consult with counsel who may be counsel to the Company.  
6.3   Binding Effect of Decisions. The decision or action of the Plan
Administrator with respect to any question arising out of or in connection with
the administration, interpretation and application of the Agreement and the
rules and regulations promulgated hereunder shall be final and conclusive and
binding upon all persons having any interest in the Agreement.   6.4   Indemnity
of Plan Administrator. The Company shall indemnify and hold harmless the members
of the Plan Administrator against any and all claims, losses, damages, expenses
or liabilities arising from any action or failure to act with respect to this
Agreement, except in the case of willful misconduct by the Plan Administrator or
any of its members.   6.5   Company Information. To enable the Plan
Administrator to perform its functions, the Company shall supply full and timely
information to the Plan Administrator on all matters relating to the date and
circumstances of the Disability, death, or, Separation from Service of the
Executive and such other pertinent information as the Plan Administrator may
reasonably require.   6.6   Annual Statement. The Plan Administrator shall
provide to the Executive, within one hundred twenty (120) days after the end of
each Plan Year, a statement setting forth the benefits to be distributed under
this Agreement.

Article 7
Claims And Review Procedures

7.1   For all claims, the following procedures will apply:

  7.1.1   Claims Procedure. Any individual (“Claimant”) who has not received
benefits under this Agreement that he or she believes should be paid shall make
a claim for such benefits as follows:

 



--------------------------------------------------------------------------------



 



  7.1.1.1   Initiation — Written Claim. The Claimant initiates a claim by
submitting to the Company a written claim for the benefits.     7.1.1.2   Timing
of Company Response. The Company shall respond to such         Claimant within
ninety (90) days after receiving the claim. If the Company determines that
special circumstances require additional time for processing the claim, the
Company can extend the response period by an additional ninety (90) days by
notifying the Claimant in writing, prior to the end of the initial ninety
(90) day period, that an additional period is required. The notice of extension
must set forth the special circumstances and the date by which the Company
expects to render its decision.     7.1.1.3   Notice of Decision. If the Company
denies part or all of the claim the Company shall notify the Claimant in writing
of such denial. The Company shall write the notification in a manner calculated
to be understood by the Claimant. The notification shall set forth:

  (a)   The specific reasons for the denial,     (b)   A reference to the
specific provisions of this Agreement on which the denial is based,     (c)   A
description of any additional information or material necessary for the Claimant
to perfect the claim and an explanation of why it is needed,     (d)   An
explanation of this Agreement’s review procedures and the time limits applicable
to such procedures, and     (e)   A statement of the Claimant’s right to bring a
civil action under ERISA Section 502(a) following an adverse benefit
determination on review.

  7.1.2   Review Procedure. If the Company denies part or all of the claim, the
Claimant shall have the opportunity for a full and fair review by the Company of
the denial, as follows:

  7.1.2.1   Initiation — Written Request. To initiate the review, the Claimant,
within 60 days after receiving the Company’s notice of denial must file with the
Company a written request for review.     7.1.2.2   Additional Submissions —
Information Access. The Claimant shall then have the opportunity to submit
written comments, documents, records and other information relating to the
claim. The Company shall also provide the Claimant, upon request and free of
charge, reasonable access to, and copies of, all documents, records and

 



--------------------------------------------------------------------------------



 



      other information relevant (as defined in applicable ERISA regulations) to
the Claimant’s claim for benefits.     7.1.2.3   Considerations on Review. In
considering the review, the Company shall take into account all materials and
information the Claimant submits relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination.     7.1.2.4   Timing of Company Response. The Company shall
respond in writing to such Claimant within 60 days after receiving the request
for review. If the Company determines that special circumstances require
additional time for processing the claim, the Company can extend the response
period by an additional 60 days by notifying the Claimant in writing, prior to
the end of the initial 60-day period, that an additional period is required. The
notice of extension must set forth the special circumstances and the date by
which the Company expects to render its decision.     7.1.2.5   Notice of
Decision. The Company shall notify the Claimant in writing of its decision on
review. The Company shall write the notification in a manner calculated to be
understood by the Claimant. The notification shall set forth:

  (a)   The specific reasons for the denial,     (b)   A reference to the
specific provisions of this Agreement on which the denial is based,     (c)   A
statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
Claimant’s claim for benefits, and     (d)   A statement of the Claimant’s right
to bring a civil action under ERISA Section 502(a).

Article 8
Amendments and Termination

8.1   Amendments. This Agreement may be amended only by a written agreement
signed by the Company and the Executive. However, the Company may unilaterally
amend this Agreement to conform with written directives to the Company from its
auditors or banking regulators or to comply with legislative or tax law,
including without limitation Section 409A of the Code and any and all
regulations and guidance promulgated thereunder.

8.2   Plan Termination Generally. This Agreement may be terminated only by a
written agreement signed by the Company and the Executive. However, the Company
may unilaterally amend this Agreement to conform with written directives to the
Company

 



--------------------------------------------------------------------------------



 



    from its auditors or banking regulators or to comply with legislative or tax
law, including without limitation Section 409A of the Code and any and all
regulations and guidance promulgated thereunder. The benefit shall be frozen as
of the date the Agreement is terminated. Except as provided in Section 8.3, the
termination of this Agreement shall not cause a distribution of benefits under
this Agreement. Rather, upon such termination benefit distributions will be made
at the earliest distribution event permitted under Article or Article 3.

8.3   Plan Terminations Under Section 409A. Notwithstanding anything to the
contrary in Section 8.2, if the Company terminates this Agreement in the
following circumstances:

  (a)   Within thirty (30) days before, or twelve (12) months after a change in
the ownership or effective control of the Company, or in the ownership of a
substantial portion of the assets of the Company as described in
Section 409A(2)(A)(v) of the Code, provided that all distributions are made no
later than twelve (12) months following such termination of the Agreement and
further provided that all the Company’s arrangements which are substantially
similar to the Agreement are terminated so the Executive and all participants in
the similar arrangements are required to receive all amounts of compensation
deferred under the terminated arrangements within twelve (12) months of the
termination of the arrangements;     (b)   Upon the Company’s dissolution or
with the approval of a bankruptcy court provided that the amounts deferred under
the Agreement are included in the Executive’s gross income in the latest of
(i) the calendar year in which the Agreement terminates; (ii) the calendar year
in which the amount is no longer subject to a substantial risk of forfeiture; or
(iii) the first calendar year in which the distribution is administratively
practical; or     (c)   Upon the Company’s termination of this and all other
non-account balance plans (as referenced in Section 409A of the Code or the
regulations thereunder), provided that all distributions are made no earlier
than twelve (12) months and no later than twenty-four (24) months following such
termination, and the Company does not adopt any new non-account balance plans
for a minimum of five (5) years following the date of such termination;

    the Company may distribute the amount which the Company has accrued with
respect to the Company’s obligations under Article 2 hereof, determined as of
the date of the termination of the Agreement, to the Executive in a lump sum
subject to the above terms.

Article 9
Miscellaneous

9.1   Binding Effect. This Agreement shall bind the Executive and the Company,
and their beneficiaries, survivors, executors, administrators and transferees.

 



--------------------------------------------------------------------------------



 



9.2   No Guarantee of Employment. This Agreement is not a contract for
employment. It does not give the Executive the right to remain as an employee of
the Company, nor does it interfere with the Company’s right to discharge the
Executive. It also does not require the Executive to remain .an employee nor
interfere with the Executive’s right to terminate employment at any time.   9.3
  Non-Transferability. Benefits under this Agreement cannot be sold,
transferred, assigned, pledged, attached or encumbered in any manner.   9.4  
Tax Withholding and Reporting. The Company shall withhold any taxes that are
required to be withheld, including, but not limited to, taxes owed under
Section 409A of the Code and regulations thereunder, from the benefits provided
under this Agreement. The Executive acknowledges that the Company’s sole
liability regarding taxes is to forward any amounts withheld to the appropriate
taxing authority(ies). Further, the Company shall satisfy all applicable
reporting requirements, including those under Section 409A of the Code and
regulations thereunder.   9.5   Applicable Law. The Agreement and all rights
hereunder shall be governed by the laws of the State of Maryland, except to the
extent preempted by the laws of the United States of America.   9.6   Unfunded
Arrangement. The Executive and the Beneficiary are general unsecured creditors
of the Company for the distribution of benefits under this Agreement. The
benefits represent the mere promise by the Company to distribute such benefits.
The rights to benefits are not subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment, or
garnishment by creditors. Any insurance on the Executive’s life or other
informal funding asset is a general asset of the Company to which the Executive
and Beneficiary have no preferred or secured claim.   9.7   Reorganization. The
Company shall not merge or consolidate into or with another bank, or reorganize,
or sell substantially all of its assets to another bank, firm, or person unless
such succeeding or continuing bank, firm, or person agrees to assume and
discharge the obligations of the Company under this Agreement. Upon the
occurrence of such event, the term “Company” as used in this Agreement shall be
deemed to refer to the successor or survivor bank.   9.8   Entire Agreement.
This Agreement constitutes the .entire agreement between the Company and the
Executive as to the subject matter hereof. No rights are granted to the
Executive by virtue of this Agreement other than those specifically set forth
herein.   9.9   Interpretation. Wherever the fulfillment of the intent and
purpose of this Agreement requires, and the context will permit, the use of the
masculine gender includes the feminine and use of the singular includes the
plural.   9.10   Alternative Action. In the event it shall become impossible for
the Company or the Plan Administrator to perform any act required by this
Agreement, the Company or Plan

 



--------------------------------------------------------------------------------



 



    Administrator may in its discretion perform such alternative act as most
nearly carries out the intent and purpose of this Agreement and is in the best
interests of the Company, provided that such alternative acts do not violate
Section 409A of the Code.   9.11   Headings. Article and section headings are
for convenient reference only and shall not control or affect the meaning or
construction of any of its provisions.   9.12   Validity. In case any provision
of this Agreement shall be illegal or invalid for any reason, said illegality or
invalidity shall not affect the remaining parts hereof, but this Agreement shall
be construed and enforced as if such illegal And invalid provision has never
been inserted herein.   9.13   Notice. Any notice or filing required or
permitted to be given to the Company or Plan Administrator under this Agreement
shall be sufficient if in writing and hand-delivered, or sent by registered or
certified mail, to the address below:

Community Bank of Tri-County
P.O. Box 38
Waldorf, MD 20601

    Such notice shall be deemed given as of the date of delivery or, if delivery
is made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

Any notice or filing required or permitted to be given to the Executive under
this Agreement shall be sufficient if in writing and hand-delivered, or sent by
mail, to the last known address of the Executive.

9.14   Compliance with Section 409A. This Agreement shall at all times be
administered and the provisions of this Agreement shall be interpreted
consistent with the requirements of Section 409A of the Code and any and all
regulations thereunder, including such regulations as may be promulgated after
the Effective Date, of this Agreement.

     IN WITNESS WHEREOF, the Executive and a duly authorized representative of
the Company have signed this Agreement.

             
EXECUTIVE:
      COMPANY:    
 
           
 
      COMMUNITY BANK OF TRI-COUNTY    
 
           
/s/ Gregory C. Cockerham
      By: /s/ Michael Middleton    
 
Gregory C. Cockerham
     
 
Title: President    

 



--------------------------------------------------------------------------------



 



     
þ
  New Designation
o
  Change in Designation

I, GREGORY C. COCKERHAM, designate the following as Beneficiary under this
Agreement.

             
Primary:
           
 
           
 
        %  
 
           
 
           
 
        %  
 
           
 
           
Contingent:
           
 
           
 
        %  
 
           
 
           
 
        %  
 
           

Notes:

§   Please PRINT CLEARLY or TYPE the names of the beneficiaries   §   To name a
trust as Beneficiary, please provide the name of the trustee(s) and the exact
name and date of the trust agreement.   §   To name your estate as Beneficiary,
please write “Estate of [your name]”.   §   Be aware that none of the contingent
beneficiaries will receive anything unless ALL of the primary beneficiaries
predecease you.

I understand that I may change these beneficiary designations by delivering a
new written designation to the Plan Administrator, which shall be effective only
upon receipt and acknowledgment by the Plan Administrator prior to my death. I
further understand that the designations will be automatically revoked if the
Beneficiary predeceases me, or, if I have name my spouse as Beneficiary and our
marriage is subsequently dissolved.

                     
Name:
                   
 
 
 
               
Signature:
          Date:        
 
 
 
         
 
   

Received by the Plan Administrator this                      day of
                                        , 2006

         
By:
       
 
 
 
   
Title:
       
 
 
 
   

 



--------------------------------------------------------------------------------



 



SCHEDULE A
COMMUNITY BANK OF TRI-COUNTY
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN AGREEMENT
Gregory C. Cockerham

                                                                      Change in
                Early           Control                 Termination   Disability
  Annual   Preretirement             Annual Benefit   Annual   Benefit   Annual
Death Date   Age   (1)   Benefit (1)   (1)   Benefit (2)
12/31/2006
    52     $ 501     $ 501     $ 2,562     $ 4,800  
12/31/2007
    53     $ 973     $ 973     $ 2,693     $ 4,800  
12/31/2008
    54     $ 1,418     $ 1,418     $ 2,831     $ 4,800  
12/31/2009
    55     $ 1,836     $ 1,836     $ 2,976     $ 4,800  
12/31/2010
    56     $ 2,231     $ 2,231     $ 3,128     $ 4,800  
12/31/2011
    57     $ 2,602     $ 2,602     $ 3,288     $ 4,800  
12/31/2012
    58     $ 2,952     $ 2,952     $ 3,456     $ 4,800  
12/31/2013
    59     $ 3,282     $ 3,282     $ 3,633     $ 4,800  
12/31/2014
    60     $ 3,592     $ 3,592     $ 3,819     $ 4,800  
12/31/2015
    61     $ 3,885     $ 3,885     $ 4,014     $ 4,800  
12/31/2016
    62     $ 4,160     $ 4,160     $ 4,220     $ 4,800  
12/31/2017
    63     $ 4,420     $ 4,420     $ 4,435     $ 4,800  
12/31/2018
    64     $ 4,664     $ 4,664     $ 4,662     $ 4,800  
7/24/2019(3)
    65     $ 4,800     $ 4,800     $ 4,800     $ 4,800  

 

(1)   Payments are made in 180 equal monthly installments commencing with later
of (a) the seventh month after the Executive’s Separation from Service, or
(b) the month immediately after the month in which the Executive attains the
Normal Retirement Age. Refer to Section 2.2 for Early Termination, 2.3 for
Disability, and 2.4 for Change in Control.   (2)   Payments are made in 180
equal monthly installments commencing the first day of the month following
receipt by the Company of the Executive’s death certificate. Refer to
Section 3.1 for Death.   (3)   This is the day the Executive reaches his Normal
Retirement Age.

 